Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
5.	Claims 1-6, 8, 16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Media Tek Inc. ( 3GPP TSG-RAN WG2 #101bis, Offline discussion (BWP switch and configured grant Type 1, dated Apr, 2018) in view of MANOLAKOS et al. (US Pub. No: US 2019/0053103 A1) and further in view of Shih et al. (US Pub. No: 2019/0208548 A1). 
	Regarding claim 1, Media Tek Inc. teaches an apparatus  (see page 1, UE under section 1, Introduction) comprising: a transceiver that communicates with a serving cell using multiple active bandwidth parts ("BWPs") for the serving cell, wherein the serving cell is configured with multiple configured grants, wherein each of the multiple active BWPs is configured with one of the multiple configured grants (see page 1, Introduction under section 1, wherein the UE being configured with grant Type 1 when the BWP is switched, is mentioned & Type 1 configured grants being completely configured by RRC and are specified for each BWP, is mentioned, also see page 1, Figure 1 wherein multiple BWPs i.e. BWP 1 and BWP 2 being used in communication from UE, is shown & see Discussion under section 2, 4th para and page 2, 1st para wherein under Option 1, UE continuing with repetitions on the new BWP, is mentioned and also see Figure 2 on page 3, wherein configured grants on both BWP1 and BWP2, is mentioned); and a processor that selectively activates a configured grant in response to a change to the multiple active BWPs (see page 1, Figure 1 wherein multiple BWPs i.e. BWP 1 and BWP 2 with configured grants being used in communication from UE, is shown & see Discussion under section 2, 4th para and page 2, 1st para wherein under Option 1, UE continuing with repetitions on the new BWP i.e. BWP2 when switch from BWP1 to BWP2, is mentioned and also see Figure 2 on page 3). 
	Media Tek Inc. is silent in teaching the above apparatus comprising the transceiver wherein communicating using multiple active BWPs comprises receiving and/or transmitting data on each of the multiple active BWPs and the processor that receives an indication from a base unit of which configured grants are to be used upon a change to the multiple active BWPs.
	However, MANOLAKOS et al. teach an apparatus (see Abstract and Figures 12 & 13, UE) comprising a transceiver (see Fig.13, transceiver 1202 within the UE) wherein communicating using multiple active BWPs comprises receiving and/or transmitting data on each of the multiple active BWPs (see para [0144] wherein the UE 1104 configuring the more bandwidth parts for uplink communication based at least in part on the received bandwidth part parameters of the more/multiple bandwidth parts, is mentioned and also, the UE 1104 transmitting one or more communications to the base station 1102 (e.g. uplink data, and/or the like) on the configured bandwidth parts, is mentioned) and a processor that receives an indication from a base unit of which configured grants are to be used upon a change to the multiple active BWPs (see para [0146] wherein the UE 1104 configuring the one or more bandwidth parts based at least in part on an indication received from the base station 1102, is mentioned, also the UE 1104 receiving the indication from the base station 1102 via downlink control information (DCI) (e.g., via an explicit indication in DCI that carries a scheduling assignment and/or a grant, is mentioned and also the indication being at least one of an activation or a deactivation of at least one of the one or more bandwidth parts, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Media Tek Inc. to have the transceiver wherein communicating using multiple active BWPs comprising receiving and/or transmitting data on each of the multiple active BWPs and also to have the processor receiving an indication from a base unit of which configured grants are to be used upon a change to the multiple active BWPs, disclosed by MANOLAKOS et al. in order to provide an effective mechanism for efficiently managing sounding reference signal (SRS) transmissions in a bandwidth part of the plurality of bandwidth values in the wireless communication system.
	Media Tek Inc. and MANOLAKOS et al. together yet are silent in teaching the above apparatus comprising wherein activating the configured grant in response to the change to the multiple active BWPs comprises activating a configured grant for a previously deactivated BWP.
	However, Shih et al. teach an apparatus (see Abstract) comprising wherein activating the configured grant in response to the change to the multiple active BWPs comprises activating a configured grant for a previously deactivated BWP (see para [0159] wherein the BWP switching for a Serving Cell being used to activate an inactive BWP and deactivate an active BWP at a time, and being controlled by the PDCCH indicating a downlink assignment or an uplink grant, is mentioned, and also see paragraphs [0160] & [0166] wherein on the active BWP for each activated Serving Cell configured with a BWP, the MAC entity shall apply normal operations including (re-) initializing any suspended configured uplink grant of configured grant Type 1 according to the stored configuration, is mentioned, all of which is clearly equivalent to having ‘activating the configured grant in response to the change to the multiple active BWPs comprises activating a configured grant for a previously deactivated BWP’).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Media Tek Inc. and MANOLAKOS et al. to have activating the configured grant in response to the change to the multiple active BWPs comprising activating a configured grant for a previously deactivated BWP, disclosed by Shih et al. in order to provide an effective mechanism for the UE efficiently selecting a UL BWP from the multiple active UL BWPs for an Msg1 transmission in the wireless communication system.
Regarding claim 2, Media Tek Inc.,  MANOLAKOS et al. and Shih et al. all together teach the apparatus of claim 1.
Media Tek Inc. is silent in teaching the apparatus of claim 1, wherein the indication is received in a medium access control ("MAC") control element ("CE"). 
However, MANOLAKOS et al. teach apparatus of claim 1, wherein the indication is received in a medium access control ("MAC") control element ("CE") (see para [0146] wherein the UE 1104 receiving the indication from the base station 1102 via downlink media access control ( MAC) control element (CE), is mentioned) (and the same motivation is maintained as in claim 1).
Regarding claim 3, MANOLAKOS et al. further teach the apparatus of claim 2, wherein the MAC CE includes a bitmap, each bit of the bitmap indicating whether a configured grant is to be activated or deactivated (see para [0146] wherein the UE 1104  receiving the indication from the base station 1102 via downlink control information (DCI) (e.g., via an explicit indication in DCI that carries a scheduling assignment and/or a grant and via a media access control ( MAC) control element (CE), is mentioned and the indication (which includes the bitmap) being at least one of an activation or a deactivation of at least one of the one or more bandwidth parts, is mentioned). 
Regarding claim 4, Media Tek Inc., MANOLAKOS et al. and Shih et al. all together teach the apparatus of claim 1.
Media Tek Inc. further teach the apparatus of claim 1, wherein the change to the multiple active BWPs comprises one of: activating, deactivating, and switching an active BWP of the serving cell (see page 1, Fig.1 wherein switch from BWP1 to BWP2, is mentioned and Discussion under section 2, 4th para and page 2, 1st para wherein under Option 1, UE continuing with repetitions on the new BWP i.e. BWP2 when switch from BWP1 to BWP2, is mentioned). 
Regarding claim 5, Media Tek Inc., MANOLAKOS et al. and Shih et al. all together teach the apparatus of claim 1.
Media Tek Inc. further teach the apparatus of claim 1, wherein the processor receives an indication to switch an active BWP, wherein the indication to switch an  Introduction and see Discussion under section 2, 4th para ). 
Regarding claim 6, Media Tek Inc.,  MANOLAKOS et al. and Shih et al. all together teach the apparatus of claim 1.
Media Tek Inc. is silent in teaching the apparatus of claim 1, wherein a number of active BWPs is greater than a number of activated configured grants. 
However, MANOLAKOS et al. teach the apparatus of claim 1, wherein a number of active BWPs is greater than a number of activated configured grants (see para [0146] wherein the indication in DCI carrying a scheduling assignment and/or a grant being one of an activation or a deactivation of at least one of the one or more bandwidth parts, is mentioned) (and the same motivation is maintained as in claim 1).
Regarding claim 8, Media Tek Inc., MANOLAKOS et al. and Shih et al. all together teach the apparatus of claim 1.
MANOLAKOS et al. further teach the apparatus of claim 1, wherein the multiple active BWPs are selected from a set of configured BWPs of the serving cell (see para [0147] wherein the UE and the base station communicating using the one or more CCs, which may include communicating on the one or more bandwidth parts configured on the one or more CCs, is mentioned).
Media Tek Inc. and MANOLAKOS et al. together yet are silent in teaching the apparatus of claim 1, wherein the processor further: maps one or more logical channels to each of the multiple configured BWPs and prioritizes data from the logical channels for transmission on an uplink BWP. 

Regarding claim 16, Media Tek Inc., MANOLAKOS et al. and Shih et al. all together teach the apparatus of claim 1.
Media Tek Inc. further teaches the apparatus of claim 1, wherein the processor configures a single HARQ entity for all active BWP of the serving cell (see page 1, Introduction under section 1, wherein the UE being configured with grant Type 1 when the BWP is switched, is mentioned and see under section 2, Discussion 2nd para wherein for both dynamic grant and configured uplink grant, bundling operation relies on a HARQ entity for invoking the same HARQ process, is mentioned). 
Regarding claim 18, Media Tek Inc., MANOLAKOS et al. and Shih et al. all together teach the apparatus of claim 1.
Media Tek Inc. further teaches the apparatus of claim 1, wherein the change to the multiple active BWPs comprises switching a first BWP for a second BWP, wherein the processor continues HARQ protocol operation across the first and second BWPs (see page 1, Figure 1 wherein multiple BWPs i.e. BWP 1 and BWP 2 with configured grants being used in communication from UE, is shown & see Discussion under section 2, 4th para and page 2, 1st para wherein under Option 1, UE continuing with repetitions on the new BWP i.e. BWP2 when switch from BWP1 to BWP2 using same HARQ process, is mentioned). 
Regarding claim 21, Media Tek Inc. teaches a method (see page 1, Introduction under section 1) comprising: communicating with a serving cell using multiple active bandwidth parts ("BWPs") for the serving cell, wherein the serving cell is configured with multiple configured grants, wherein each of the multiple active BWPs is configured with one of the multiple configured grants (see page 1, Introduction under section 1, wherein the UE being configured with grant Type 1 when the BWP is switched, is mentioned & Type 1 configured grants being completely configured by RRC and are specified for each BWP, is mentioned, also see page 1, Figure 1 wherein multiple BWPs i.e. BWP 1 and BWP 2 being used in communication from UE, is shown & see Discussion under section 2, 4th para and page 2, 1st para wherein under Option 1, UE continuing with repetitions on the new BWP, is mentioned and also see Figure 2 on page 3, wherein configured grants on both BWP1 and BWP2, is mentioned); and selectively activating a configured grant in response to a change to the multiple active BWPs (see page 1, Figure 1 wherein multiple BWPs i.e. BWP 1 and BWP 2 with configured grants being used in communication from UE, is shown & see Discussion under section 2, 4th para and page 2, 1st para wherein under Option 1, UE continuing with repetitions on the new BWP i.e. BWP2 when switch from BWP1 to BWP2, is mentioned and also see Figure 2 on page 3).
Media Tek Inc. is silent in teaching the above method comprising wherein communicating using multiple active BWPs comprises concurrently receiving and/or transmitting data on each of the multiple active BWPs and receiving an indication from a base unit of which configured grants are to be used upon a change to the multiple active BWPs.
However, et al. MANOLAKOS teach a method (see Abstract and Fig.12, UE) comprising wherein communicating using multiple active BWPs comprises concurrently receiving and/or transmitting data on each of the multiple active BWPs (see para [0144] wherein the UE 1104 configuring the more bandwidth parts for uplink communication based at least in part on the received bandwidth part parameters of the more/multiple bandwidth parts, is mentioned and also, the UE 1104 transmitting one or more communications to the base station 1102 (e.g. uplink data, and/or the like) on the configured bandwidth parts, is mentioned) and receiving an indication from a base unit of which configured grants are to be used upon a change to the multiple active BWPs (see para [0146] wherein the UE 1104 configuring the one or more bandwidth parts based at least in part on an indication received from the base station 1102, is mentioned, also the UE 1104 receiving the indication from the base station 1102 via downlink control information (DCI) (e.g., via an explicit indication in DCI that carries a scheduling assignment and/or a grant, is mentioned and also the indication being at least one of an activation or a deactivation of at least one of the one or more bandwidth parts, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Media 
Media Tek Inc. and MANOLAKOS et al. together yet are silent in teaching the above method comprising wherein activating the configured grant in response to the change to the multiple active BWPs comprises activating a configured grant for a previously deactivated BWP.
	However, Shih et al. teach a method (see Abstract) comprising wherein activating the configured grant in response to the change to the multiple active BWPs comprises activating a configured grant for a previously deactivated BWP (see para [0159] wherein the BWP switching for a Serving Cell being used to activate an inactive BWP and deactivate an active BWP at a time, and being controlled by the PDCCH indicating a downlink assignment or an uplink grant, is mentioned, and also see paragraphs [0160] & [0166] wherein on the active BWP for each activated Serving Cell configured with a BWP, the MAC entity shall apply normal operations including (re-) initializing any suspended configured uplink grant of configured grant Type 1 according to the stored configuration, is mentioned, all of which is clearly equivalent to having ‘activating the configured grant in response to the change to the multiple active BWPs comprises activating a configured grant for a previously deactivated BWP’).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Media Tek Inc. and MANOLAKOS et al. to have activating the configured grant in response to the change to the multiple active BWPs comprising activating a configured grant for a previously deactivated BWP, disclosed by Shih et al. in order to provide an effective mechanism for the UE efficiently selecting a UL BWP from the multiple active UL BWPs for an Msg1 transmission in the wireless communication system.
6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Media Tek Inc. ( 3GPP TSG-RAN WG2 #101bis, Offline discussion (BWP switch and configured grant Type 1, dated Apr, 2018) in view of MANOLAKOS et al. (US Pub. No: US 2019/0053103 A1), further in view of Shih et al. (US Pub. No: 2019/0208548 A1) and further in view of Zhuang et al. (US Pub. No: 2020/0196285 A1).
Regarding claim 7, Media Tek Inc., MANOLAKOS et al. and Shih et al. all together teach the apparatus of claim 1.
Media Tek Inc., MANOLAKOS et al. and Shih et al. all together yet are silent in teaching the apparatus of claim 1, wherein the apparatus supports a plurality of services, each service associated with a different active BWP. 
	However, Zhuang et al. teach an apparatus (see Abstract) wherein the apparatus supports a plurality of services, each service associated with a different active BWP (see para [0085] wherein the UE requiring/supporting a plurality of activated BWPs for 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Media Tek Inc., MANOLAKOS et al. and Shih et al.  to have the apparatus supporting a plurality of services, each service associated with a different active BWP, disclosed by Zhuang et al. in order to provide an effective mechanism for detecting downlink control information including receiving, by a terminal device from a network device, detection related information for detecting downlink control information (DCIs) of all bandwidth parts in the wireless communication system.
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Media Tek Inc. ( 3GPP TSG-RAN WG2 #101bis, Offline discussion (BWP switch and configured grant Type 1, dated Apr, 2018) in view of MANOLAKOS et al. (US Pub. No: 2019/0053103 A1), further in view of Shih et al. (US Pub. No: 2019/0208548 A1) and further in view of Jeongho Jeon (“NR Wide Bandwidth Operations”, Intel Corporation, dated Dec, 2017).
Regarding claim 9, Media Tek Inc., MANOLAKOS et al. and Shih et al. all together teach the apparatus of claim 1.
Media Tek Inc., MANOLAKOS et al. and Shih et al.  all together yet are silent in teaching the apparatus of claim 1, wherein the processor further: receives an indication to transition to an inactive state and deactivates all active BWPs of the serving cell except a single BWP, the single BWP being one of an initial BWP and a default BWP. 
to the default one, is mentioned). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Media Tek Inc., MANOLAKOS et al. and Shih et al. to have the processor further receiving an indication to transition to an inactive state and deactivating all active BWPs of the serving cell except a single BWP, the single BWP being one of an initial BWP and a default BWP, disclosed by Jeongho Jeon in order to provide an effective mechanism for allowing to flexibly and dynamically configure User Equipment's (UE's) operating bandwidth, which will make NR an energy efficient solution despite the support of wide bandwidth in the wireless communication system.
8.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Media Tek Inc. ( 3GPP TSG-RAN WG2 #101bis, Offline discussion (BWP switch and configured grant Type 1, dated Apr, 2018) in view of MANOLAKOS et al. (US Pub. No: 2019/0053103 A1), further in view of Shih et al. (US Pub. No: 2019/0208548 A1) and further in view of Iwai et al. (US Pub. No: 2013/0128856 A1).
Regarding claims 10 and 11, Media Tek Inc., MANOLAKOS et al. and Shih et al. all together teach the apparatus of claim 1.
	Media Tek Inc., MANOLAKOS et al. and Shih et al. all together yet are silent in teaching the apparatus of claim 1, wherein the processor further: checks a pathloss trigger condition in response to the change to the multiple active BWPs and reports power headroom information for each of the multiple active BWPs, and wherein checking the pathloss trigger condition in response to the change to the multiple active BWPs comprises checking a pathloss trigger condition for subset of the active BWPs. 
	However, Iwai et al. teach an apparatus (see Abstract) wherein the processor further: checks a pathloss trigger condition in response to the change to the multiple active BWPs and reports power headroom information for each of the multiple active BWPs (see Figures 7 & 8 and para [0056] wherein Bandwidth Part defined in a CQI report of LTE including path loss condition for various bandwidth parts for PHR calculation, is mentioned), and wherein checking the pathloss trigger condition in response to the change to the multiple active BWPs comprises checking a pathloss trigger condition for subset of the active BWPs (see Figures 7 & 8 and para [0056] wherein Bandwidth Part defined in a CQI report of LTE including path loss condition for various bandwidth parts (which include subset of the active BWPs) for PHR calculation, is mentioned and also see para [0057]). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Media Tek Inc., MANOLAKOS et al. and Shih et al. to have the processor further checking a pathloss trigger condition in response to the change to the multiple active BWPs, .
9.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Media Tek Inc. ( 3GPP TSG-RAN WG2 #101bis, Offline discussion (BWP switch and configured grant Type 1, dated Apr, 2018) in view of MANOLAKOS et al. (US Pub. No: 2019/0053103 A1), further in view of Shih et al. (US Pub. No: 2019/0208548 A1) and further in view of LEE et al. (US Pub. No: 2019/0053170 A1).
	Regarding claims 13 and 14, Media Tek Inc., MANOLAKOS et al. and Shih et al. all together teach the apparatus of claim 1.
	Media Tek Inc., MANOLAKOS et al. and Shih et al. all together yet are silent in teaching the apparatus of claim 1, wherein the serving cell is a reference serving cell, wherein the processor further: receives a pathloss reference linking parameter that links an active downlink BWP to an active uplink BWP, and estimates a pathloss value for the active uplink BWP using the linked active downlink BWP, and wherein the linked active downlink BWP is one of an initially active downlink BWP within the reference serving cell and a default downlink BWP within the reference serving cell. 
	However, LEE et al. teach an apparatus (see Abstract and Fig.6) wherein the serving cell is a reference serving cell (see para [0068] wherein at least one activated Serving Cell of any MAC entity which is used as a pathloss reference, is mentioned), path loss has changed more than dl-PathlossChange dB (which can include estimating a pathloss value) for at least one activated Serving Cell of any MAC entity which is used as a pathloss reference since the last transmission of a PHR in this MAC entity when the MAC entity has UL/DL resources for new transmission, is mentioned, and see para [0102] wherein to provide link robustness between UE and gNB for both downlink and uplink, there may be multiple beam pair links between UE and gNB, where a beam pair link comprising a UE TX beam/bandwith_part and a gNB RX beam/bandwith_part, is mentioned), and wherein the linked active downlink BWP is one of an initially active downlink BWP within the reference serving cell and a default downlink BWP within the reference serving cell (see paragraphs [0068] and [0102]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Media Tek Inc., MANOLAKOS et al. and Shih et al.to have the serving cell being a reference serving cell, and to have the processor further receiving a pathloss reference linking parameter that links an active downlink BWP to an active uplink BWP, and estimating a pathloss value for the active uplink BWP using the linked active downlink BWP, and also to have the linked active downlink BWP is one of an initially active downlink BWP within the reference serving cell and a default downlink BWP within the reference serving cell, disclosed by LEE et al. in order to provide an effective mechanism for .
10.	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Media Tek Inc. ( 3GPP TSG-RAN WG2 #101bis, Offline discussion (BWP switch and configured grant Type 1, dated Apr, 2018) in view of MANOLAKOS et al. (US Pub. No: 2019/0053103 A1), further in view of Shih et al. (US Pub. No: 2019/0208548 A1) and further in view of ZHANG et al. (US Pub. No: 2019/0313438 A1).
	Regarding claim 15, Media Tek Inc., MANOLAKOS et al. and Shih et al. all together teach the apparatus of claim 1.
	Media Tek Inc., MANOLAKOS et al. and Shih et al. all together yet are silent in teaching the apparatus of claim 1, wherein the processor configures a HARQ entity for each active BWP of the serving cell, each HARQ entity maintaining a set of parallel HARQ processes. 
	However, ZHANG et al. teach an apparatus (see Abstract and Fig.8) wherein the processor configures a HARQ entity for each active BWP of the serving cell (see Fig.4, wherein a separate HARQ entity 461/462 being shown for each of CC1/CC2/BWP, is mentioned and also see para [0048]), each HARQ entity maintaining a set of parallel HARQ processes (see para [0048] wherein each HARQ entity 461/462 operating multiple HARQ processes, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Media Tek Inc., MANOLAKOS et al. and Shih et al. to have the processor configuring a HARQ 
	Regarding claim 17, Media Tek Inc., MANOLAKOS et al. and Shih et al. all together teach the apparatus of claim 16.
	Media Tek Inc., MANOLAKOS et al. and Shih et al. all together yet are silent in teaching the apparatus of claim 16, wherein the single HARQ entity is associated with a plurality of HARQ processes, wherein the plurality of HARQ processes are shared across the active BWPs. 
	However, ZHANG et al. teach an apparatus (see Abstract and Fig.8) 
wherein the single HARQ entity is associated with a plurality of HARQ processes (see para [0048] wherein the HARQ entity 461 operating multiple HARQ processes, is mentioned), wherein the plurality of HARQ processes are shared across the active BWPs (see para [0048] wherein the multiple HARQ processes being used to transmit transport blocks over a same bandwidth parts, is mentioned). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Media Tek Inc., MANOLAKOS et al. and Shih et al.  to have the single HARQ entity being associated with a plurality of HARQ processes, and also to have the plurality of HARQ processes being shared across the active BWPs, disclosed by ZHANG et al. in order to provide an effective mechanism for efficiently providing transmission with multiple numerologies in a wireless communication network.
s 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Media Tek Inc. ( 3GPP TSG-RAN WG2 #101bis, Offline discussion (BWP switch and configured grant Type 1, dated Apr, 2018) in view of MANOLAKOS et al. (US Pub. No: 2019/0053103 A1), further in view of Shih et al. (US Pub. No: 2019/0208548 A1) and further in view of Islam et al. (US Pub. No: 2019/0191399 A1).
Regarding claims 19 and 20, Media Tek Inc., MANOLAKOS et al. and Shih et al. all together teach the apparatus of claim 1.
Media Tek Inc., MANOLAKOS et al. and Shih et al. all together yet are silent in teaching the apparatus of claim 1, wherein different ones of the active BWPs are associated with different timing advance groups, and wherein the processor maintains multiple timing advance loops for the serving cell, each timing advance loop associated with a different one of the timing advance groups. 
	However, Islam et al. teach an apparatus (see Abstract) wherein different ones of the active BWPs are associated with different timing advance groups (see para [0087] wherein a single timing advance group (TAG) corresponding to a single BWP, is mentioned), and wherein the processor maintains multiple timing advance loops for the serving cell, each timing advance loop associated with a different one of the timing advance groups (see paragraphs [0087] and [0090]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Media Tek Inc., MANOLAKOS et al. and Shih et al. to have different ones of the active BWPs being associated with different timing advance groups, and also to have the processor maintaining multiple timing advance loops for the serving cell, each timing advance loop .
Allowable Subject Matter
12.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
13.	Applicant’s arguments w.r.t. amended independent claims 1 and 21 are moot under the new ground(s) of rejection made in view of Shih et al. (US Pub. No: 2019/0208548 A1) as presented in the current office action. 
14.	The rejection of all other claims is already mentioned above under Claim Rejections.	
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lin et al. (US Pub. No: 2020/0274678 A1) disclose a method for transmitting data, a terminal device, and a network device, which solves a switching problem when multiple BWPs coexist in the wireless communication system.
	TANG (US Pub. No: 2020/0280423 A1) discloses a method of at least one bandwidth part (BWP) configured by a network side and receiving configuration 
	Kuang et al. (US Pub. No: 2020/0374799 A1) disclose a timer processing method and a terminal device in the wireless communication system.
	Shih et al. (US Pub. No: 2019/0182870 A1) disclose methods and apparatuses of handling a bandwidth part (BWP) inactivity timer during a Random Access procedure in a wireless communication system.
16.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                      Randolph Building
                      401 Dulany Street
                      Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477    
4/7/2021